Per Curiam,
The main question at the trial was whether the conditions from which the plaintiff suffered were caused by physical injury sustained while a passenger in the defendant’s car or were the result of nervous shock and fright alone. The collision between the car on which she was riding'and another car of the defendant on the same track was so severe as to throw some of the passengers to the floor and one to the street. While there was no evidence that her body struck any object, she testified that at the time she felt a disturbance of her internal organs followed by severe pains in her back and side and around her waist. Two weeks afterwards her physician found discolorations on the surface of parts of her *355body and symptoms which indicated spinal injury. This testimony required the submission of the question to the jury. The presumption which arises where a passenger is injured by reason of defects in the means of transportation relieved the plaintiff from affirmative proof of the defendant’s negligence. For the reasons stated in the opinion of the learned trial judge the judgment is affirmed.